              Case 2:18-cr-00422-SMB Document 790 Filed 10/21/19 Page 1 of 2



 1   Thomas H. Bienert, Jr. (CA 135311, admitted pro hac vice)
 1
     Whitney Z. Bernstein (CA 304917, admitted pro hac vice)
 2   BIENERT | KATZMAN PC
 2
 3   903 Calle Amanecer, Suite 350
 3   San Clemente, California 92673
 4   Telephone: (949) 369-3700
 4
     Facsimile: (949)369-3701
 5   tbienert@bienertkatzman.com
 5
 6   wbernstein@bienartkatzman.com
 6   Attorneys for James Larkin
 7
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 8
 9                                    FOR THE DISTRICT OF ARIZONA
 9
10
10
11   United States of America,                          Case No. 2:18-cr-00422-SMB
11
12
12                       Plaintiff,                     JAMES LARKIN’S NOTICE OF
13   vs.                                                JOINDER IN SCOTT SPEAR’S
13                                                      MOTION FOR BILL OF
14   Michael Lacey, et al.,                             PARTICULARS (Doc. No. 781)
14
15                       Defendants.
15
16
16
17
17           James Larkin, by and through undersigned counsel, joins in Scott Spear’s Motion for
18
18   a Bill of Particulars (Doc. No. 781; Proposed Order at Doc. No. 788). Mr. Larkin agrees
19
19   with the statements made in Mr. Spear’s Motion for a Bill of Particulars and adopts the
20
20   positions set forth in that motion as if fully set forth herein.
21
21                                                 Respectfully submitted,
22
22   DATED: October 21, 2019                       BIENERT | KATZMAN PC
23
23
24                                                 /s/ Whitney Z. Bernstein
24                                                 Whitney Z. Bernstein
25
25                                                 Thomas H. Bienert, Jr.
                                                   Attorneys for James Larkin
26
26
27
27
28
28

           JAMES LARKIN’S NOTICE OF JOINDER IN SCOTT SPEAR’S MOTION FOR A BILL OF
                                  PARTICULARS (Doc. No. 781)
             Case 2:18-cr-00422-SMB Document 790 Filed 10/21/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE
 1
 2          I certify that on this 21st day of October, 2019, I electronically transmitted a PDF
 3   version of this document to the Clerk of the Court, using the CM/ECF System, for filing and
     for transmittal of a Notice of Electronic Filing to the following CM/ECF registrants listed
 4   below.
 5                                             /s/ Toni Thomas
 6                                             Toni Thomas

 7   Anne Michelle Chapman, anne@mscclaw.com
 8   Erin E. McCampbell, emccampbell@lglaw.com
     Anthony R. Bisconti, tbisconti@bienertkatzman.com
 9
     Ariel A. Neuman, aan@birdmarella.com
10   Bruce S. Feder, bf@federlawpa.com
11   James C. Grant, jimgrant@dwt.com
     Lee David Stein, lee@mscclaw.com
12
     Paul J. Cambria, pcambria@lglaw.com
13   Robert Corn-Revere, bobcornever@dwt.com
14   Ronald Gary London, ronnielondon@dwt.com
     Janey Henze Cook, janey@henzecookmurphy.com
15
     John Lewis Littrell, jlittrell@bmkattorneys.com
16   Seetha Ramachandran, Seetha.Ramachandran@srz.com
17   Thomas H. Bienert, Jr. tbienert@bienertkatzman.com
     Whitney Z. Bernstein, wbernstein@bienertkatzman.com
18
     Gary S. Lincenberg, glincenberg@birdmarella.com
19   Gopi K. Panchapakesan, gpanchapakesan@birdmarella.com
20   Michael D. Kimerer, mdk@kimerer.com
     Rhonda Elaine Neff, rneff@kimerer.com
21
     David S. Eisenberg, david@deisenbergplc.com
22   Joy Malby Bertrand, joyous@mailbag.com
23   John Jacob Kucera, john.kucera@usdoj.gov
     Kevin M. Rapp, Kevin.Rapp@usdoj.com
24
     Margaret Wu Perlmeter, Margaret.perlmeter@usdoj.gov
25   Reginald E. Jones, reginald.jones4@usdoj.gov
26   Peter Shawn Kozinets, Peter.Kozinets@usdoj.gov
     Andrew C. Stone, andrew.stone@usdoj.gov
27
28
                                                  2
